
	
		II
		110th CONGRESS
		1st Session
		S. 1773
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2007
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to regulate
		  payroll tax deposit agents.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Payroll Protection Act
			 of 2007.
		2.Regulation of payroll
			 tax deposit agents
			(a)In
			 generalChapter 77 of the Internal Revenue Code of 1986 (relating
			 to miscellaneous provisions) is amended by adding at the end the following new
			 section:
				
					7529.Payroll tax
				deposit agents
						(a)Registration
							(1)In
				generalThe Secretary shall establish a system to require the
				initial registration and the annual renewal of the registration of persons
				seeking to act as payroll tax deposit agents authorized to make Federal
				employment tax deposits on behalf of employer taxpayers. Such system shall
				also—
								(A)establish a
				registration and renewal fee for each payroll tax deposit agent in an amount
				not to exceed $100,
								(B)provide the
				payroll tax deposit agent the option of either submitting a bond as specified
				in subsection (b) or submitting to a quarterly certification as specified in
				subsection (c),
								(C)require such
				disclosures as are specified in subsection (d), and
								(D)provide penalties
				for unregistered persons acting as payroll tax deposit agents with respect to
				Federal tax deposits and for payroll tax deposit agents who fail to furnish
				such disclosures as are specified in subsection (d), in an amount not to exceed
				$10,000 for each 90 days of noncompliance.
								(2)Definition of
				payroll tax deposit agentFor purposes of this section, the term
				payroll tax deposit agent means any person which provides payroll
				processing or tax filing and deposit services to 1 or more employers (other
				than an employer acting on its own behalf) if such person has the contractual
				authority to access such employer’s funds for the purpose of making employment
				tax deposits. Such term shall not include any person which only transfers such
				funds to the appropriate government authority (regardless if such person has
				the authority to determine the amount of such transfer) and does not otherwise
				have the authority to access such funds.
							(3)Employment
				taxFor purposes of this section, the term employment
				tax includes unemployment insurance contributions.
							(b)Bonding
							(1)In
				generalIf a payroll tax deposit agent elects to submit a bond
				under subsection (a)(1)(B), the amount of such bond shall be not less than
				$50,000 nor more than $500,000, and shall be determined with respect to each
				payroll tax deposit agent under regulations prescribed by the Secretary.
							(2)SuretyAny
				bond or security furnished pursuant to this section shall be in such form and
				with such surety or sureties as may be prescribed by regulations issued
				pursuant to section 7101.
							(3)Evidence of
				bondEvidence of such bond shall be filed with the Secretary with
				the initial registration and each annual renewal of the registration of persons
				licensed to act as payroll tax deposit agents.
							(c)Quarterly
				certificationsIf a payroll tax deposit agent elects to submit to
				a quarterly certification under subsection (a)(1)(B), such certification shall
				be performed by an independent third party who is qualified to perform such
				certifications under targeted criteria established by the Secretary, at the
				direction of the Secretary, and shall be based on the following narrowly
				targeted principles—
							(1)that the escrow
				account of the payroll tax deposit agent in which such agent holds its
				employers’ taxes is balanced to the total of quarterly reconciliation
				statements (i.e., Internal Revenue Service Forms 941 and State equivalents),
				and any liabilities collected but not yet deposited with the respective
				government authority,
							(2)that the escrow
				account funds of the payroll tax deposit agent are not commingled with such
				agent's operating funds,
							(3)that there is no
				evidence that the payroll tax deposit agent used any of the funds in such
				agent's escrow account to pay such agent's operating costs, and
							(4)that there is
				adequate receipt evidence that such agent paid the required employment taxes on
				behalf of the employers to the proper government employment tax
				authority.
							A copy of
				each completed quarterly certification report shall be filed quarterly with the
				Secretary and no payroll tax deposit agent shall obtain its annual renewal of
				the registration of persons licensed to act as payroll tax deposit agents
				unless all such copies have been filed.(d)DisclosureThe
				Secretary shall require payroll tax deposit agents to disclose to each client
				prior to or at the time of contracting for payroll services, and to each
				existing client at least quarterly—
							(1)the client’s
				continuing liability for payment of all Federal and State employment taxes
				notwithstanding any contractual relationship with a payroll tax deposit
				agent,
							(2)the mechanisms
				available to the client to verify the amount and date of payment of all tax
				deposits made by the payroll tax deposit agent on behalf of such client,
				including the Internet address and telephone number of each Federal and State
				employment tax authority related to such deposits, and
							(3)such other
				information that the Secretary determines is necessary or appropriate to assist
				employers in the selection and use of payroll tax deposit agents.
							(e)Tax deposits
				and returnsOnly persons registered under this section
				may—
							(1)make Federal tax
				deposits on behalf of an employer,
							(2)sign and file
				Federal employment tax returns on behalf of a taxpayer, and
							(3)have access to
				confidential tax information relating to such employer.
							(f)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				provisions of this
				section.
						.
			(b)Quarterly
			 certification criteriaIn establishing the criteria for the
			 quarterly certification required under section 7529(c) of the Internal Revenue
			 Code of 1986, as added by subsection (a), the Secretary of the Treasury shall
			 ensure, to the extent practicable, that the burden of the certification process
			 on the payroll tax deposit agent is minimized.
			(c)Payroll tax
			 deposit agents subject to penalty for failure To collect and pay over tax, or
			 attempt To evade or defeat tax
				(1)In
			 generalSection 6672(a) of the Internal Revenue Code of 1986 is
			 amended by inserting , including any payroll tax deposit agent (as
			 defined in section 7531(a)(2)) who has assumed the obligation to pay over any
			 tax by contract with a taxpayer (but only to the extent that such payroll tax
			 deposit agent has received irrevocable payment of funds for the corresponding
			 tax liabilities from such taxpayer), after imposed by this
			 title.
				(2)Penalty not
			 subject to discharge in bankruptcySection 6672(a) is further
			 amended by adding at the end the following new sentence: “Notwithstanding any
			 other provision of law, no penalty imposed under this section may be discharged
			 in bankruptcy.”.
				(3)Conforming
			 amendmentSection 6672(b)(1) of the Internal Revenue Code of 1986
			 (relating to preliminary notice requirement) is amended by striking the word
			 taxpayer and inserting the word person each time
			 it appears.
				(4)ConstructionThe
			 amendment made by paragraph (1) shall not be construed to create any inference
			 with respect to the interpretation of section 6672 of the Internal Revenue Code
			 of 1986 as such section was in effect on the day before the date of the
			 enactment of this Act.
				(d)Clerical
			 amendmentThe table of sections for such chapter 77 is amended by
			 adding at the end the following new item:
				
					
						Sec. 7529. Payroll tax deposit
				agents.
					
					.
			(e)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on the date of the enactment of this
			 Act.
				(2)PenaltyThe
			 amendments made by subsection (c) shall apply to failures occurring after the
			 date of the enactment of this Act.
				3.Verification of
			 address change
			(a)In
			 generalChapter 25 of the Internal Revenue Code of 1986 (relating
			 to general provisions) is amended by adding at the end the following new
			 section:
				
					3511.Verification
				of address changeThe
				Secretary shall issue a notice of confirmation of any address change relating
				to an employer making tax payments under this subtitle, and such notice shall
				be sent to both the employer's former and new
				address.
					.
			(b)Clerical
			 amendmentThe table of sections for such chapter 25 is amended by
			 adding at the end the following new item:
				
					
						Sec. 3511. Verification of address
				change.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 180 days after the date of the enactment of this Act.
			
